Registration Rights Agreement

dated as of December 23, 2008

among

HC Innovations, Inc.,

the Subsidiary Guarantors Listed Herein and

the Noteholders Listed Herein

--------------------------------------------------------------------------------



Table of Contents

 

 

 

1.

Definitions

1

 

 

 

2.

Demand Registration Rights

4

 

 

 

3.

Piggyback Registration Rights

6

 

 

 

4.

Registration Procedures

9

 

 

 

5.

Registration Expenses

14

 

 

 

6.

Indemnification

15

 

 

 

7.

Miscellaneous

17

 

 

 

Exhibit A- Form of Notice to Transfer Agent

21

 

 

Exhibit B- Holder Information

 

-i-

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT

          This Agreement is dated as of December 23, 2008, between HC
Innovations, Inc., a Delaware corporation (and any successors thereto, the
“Company”), the Subsidiary Guarantors listed herein and the Holders (as defined
below).

          This Agreement is entered into pursuant to the Securities Amendment
and Purchase Agreement dated as of December 23, 2008 among the Company and the
Noteholders identified therein (the “Securities Amendment and Purchase
Agreement”).

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, each of
the parties to this Agreement agrees as follows:

          1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

          “Agreement” means this Agreement, as the same may be amended or
supplemented from time to time in accordance with the terms hereof.

          “Affiliate(s)” has the meaning set forth in Rule 144.

          “Additional Effectiveness Deadline” has the meaning set forth in
Section 2(b) of this Agreement.

          “Additional Filing Deadline” has the meaning set forth in Section 2(b)
of this Agreement.

          “Business Day” means any day except Saturday, Sunday and any day which
shall be a federal legal holiday or a day on which banking institutions in the
State of New York are authorized or required by law or other governmental action
to close

          “Commission” means the U.S. Securities and Exchange Commission.

          “Common Stock” means the common shares of the Company, $0.001 par
value per share.

          “Company” has the meaning set forth in the preamble to this Agreement.

          “Convertible Notes” means the Senior Secured Convertible Notes to be
issued by the Company pursuant to the Securities Amendment and Purchase
Agreement.

          “Effective Date” means the date that a Registration Statement filed
pursuant to Section 2(a) or Section 2(b), as applicable, is first declared
effective by the Commission.

          “Effectiveness Deadline” means, as applicable, the Initial
Effectiveness Deadline and any Additional Effectiveness Deadline.

--------------------------------------------------------------------------------



          “Effectiveness Period” has the meaning set forth in Section 2(a) of
this Agreement.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission thereunder.

          “Filing Deadline” has the meaning set forth in Section 2(b) of this
Agreement.

          “Grace Period” has the meaning set forth in Section 4(g) of this
Agreement.

          “Holders” means those Persons designated as “Holders” on the signature
pages hereof and their respective successors and assigns.

          “Indemnified Party” has the meaning set forth in Section 6(c) of this
Agreement.

          “Indemnifying Party” has the meaning set forth in Section 6(c) of this
Agreement.

          “Initial Effectiveness Deadline” has the meaning set forth in Section
2(a) of this Agreement.

          “Initial Filing Deadline” has the meaning set forth in Section 2(a) of
this Agreement.

          “Inspectors” has the meaning set forth in Section 4(o) of this
Agreement.

          “Losses” has the meaning set forth in Section 6(a) of this Agreement.

          “Note Shares” means the shares of Common Stock issuable upon
conversion of the Convertible Notes pursuant to the terms of the Securities
Amendment and Purchase Agreement and the Convertible Notes.

          “Person” means any individual, partnership, corporation, limited
liability company, incorporated or unincorporated association, trust, joint
venture, unincorporated organization, joint stock company, governmental unit or
other entity of any kind.

          “Piggyback Notice” has the meaning set forth in Section 3(a) of this
Agreement.

          “Piggyback Registration” has the meaning set forth in Section 3(a) of
this Agreement.

          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

          “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or 430B promulgated under the Securities
Act), as amended or supplemented by any prospectus supplement, with respect to
the terms of the offering of any portion of the Registrable Securities

--------------------------------------------------------------------------------



covered by a Registration Statement, and all other amendments and supplements to
the Prospectus, including post-effective amendments, and all material
incorporated by reference or deemed to be incorporated by reference in such
Prospectus.

          “Records” has the meaning set forth in Section 4(o) of this Agreement.

          “Registrable Securities” means each of the Note Shares, the Warrant
Shares and the shares of Common Stock from time to time held by the Holders,
together with any securities issued or issuable in respect of such securities
upon any stock split, dividend or other distribution, recapitalization or
similar event, or any conversion price or exercise price adjustment with respect
thereto.

          “Registration Statement” means collectively: (i) the initial
registration statement which is required to register the resale of the
Registrable Securities pursuant to Section 2(a), and (ii) each additional
registration statement, if any, contemplated by Section 2(b), and including, in
each case, the Prospectus, amendments and supplements to each such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

          “Required Holders” means those Holders owning at least 66-2/3% of the
Registrable Securities, being calculated for such purposes by aggregating (i)
the number of Note Shares, Warrant Shares and shares of Common Stock held by all
Holders that were issued on or prior to the date of calculation and (ii) the
number of Note Shares and Warrant Shares that would be issuable if all
Convertible Notes and Warrants, as the case may be, held by all Holders were
converted or exercised, as the case may be, on such date of calculation.

          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

          “Rule 415” means Rule 415 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

          “Rule 424” means Rule 424 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.

          “Subsidiary Guarantor” has the meaning set forth in the preamble to
this Agreement.

          “Unregistered Registrable Securities” has the meaning set forth in
Section 2(b) of this Agreement.

--------------------------------------------------------------------------------



          “underwritten offering” means a registration in which securities of
the Company are sold to an underwriter for reoffering to the public.

          “Warrant Shares” means the shares of Common Stock issuable upon
conversion of the Warrants issued to the Holders under the Securities Amendment
and Purchase Agreement.

          2. Demand Registration Rights.

          (a) Initial Filing & Effectiveness Deadlines. (i) If, at any time
subsequent to May 31, 2009, any Holder or group of Holders owning at least 20%
of the Registrable Securities shall deliver a written request to the Company (a
“Registration Request”) containing the matters set forth in the next following
sentence, the Company shall within 30 days of receiving such request file with
the Commission (an “Initial Filing Deadline”) a Registration Statement for an
offering on a continuous or delayed basis pursuant to Rule 415 covering the
resale of Registrable Securities held by the requesting Holder or Holders. Each
Registration Request shall certify the following (i) the number of Registrable
Securities held by the Holder making such Registration Request; and (ii) if less
than all, the number of Registrable Securities of the requesting Holder to be
covered by the Registration Statement. The requesting Holder shall give notice
to the other Holders of its Registration Request at the same time as the
requesting Holder delivers the request to the Company; and the other Holders
shall have the right to include any or all of their Registrable Securities on
such Registration Statement if it or they provide the Company with the necessary
information regarding such Holder and the applicable Registerable Securities to
be included in the Registration Statement within 20 Business Days of such
request, subject to Section 2(c). Subject to the agreement of the Holders
registering Registrable Securities, the Company shall also have the right to
include any of its securities on such Registration Statement, subject to Section
2(c).

          (ii) The Company shall use its best efforts to cause any Registration
Statement filed in response to a request pursuant to Section 2(a)(i) to be
declared effective under the Securities Act as soon as possible but, in any
event, no later than the earlier of:

          (A) 120 days after the Initial Filing Deadline, and

          (B) the tenth Business Day following the date on which the Company is
notified by the Commission that the Registration Statement filed pursuant to
Section 2(a)(i) will not be reviewed or is no longer subject to further review
and comments (an “Initial Effectiveness Deadline”), and shall use its best
efforts to keep the Registration Statement continuously effective under the
Securities Act until the earliest of:

          (i) the date when all Registrable Securities covered by the
Registration Statement have been sold;

          (ii) the date when all Registrable Securities have been sold pursuant
to Rule 144;

--------------------------------------------------------------------------------



          (iii) the date when all Registrable Securities covered by the
Registration Statement may be sold without restriction pursuant to Rule 144, as
determined by counsel to the Company pursuant to a written opinion letter to
such effect, upon receipt by the Holders of a notice from the Company stating
that the Company will deliver certificates without restrictive legends upon
surrender by the Holders of the existing certificates along with appropriate
seller’s and broker’s representation letters;

          (iv) the date two years after the date that the Registration Statement
is declared effective by the Commission; or

          (v) the date when all Registrable Securities cease to be outstanding
(together, the “Effectiveness Period”).

          (b) Possible Subsequent Registration. If the Commission does not
permit all of the Registrable Securities to be included in the Registration
Statement initially filed pursuant to Section 2(a)(i) as a result of the
Commission’s application of Rule 415, then the Company shall prepare and file as
soon as possible after the date on which the Commission indicates as being the
first date or time that such filing may be made (which shall be the later of
sixty (60) days following the sale of substantially all of the Registrable
Securities included in such initial Registration Statement or six months
following the Effective Date of such initial Registration Statement), but in any
event by the 10th Business Day following such date or, in the event the
Commission does not so indicate, no later than six months after the Effective
Date of the Registration Statement filed pursuant to Section 2(a)(i) (an
“Additional Filing Deadline” and, together with an Initial Filing Deadline, a
“Filing Deadline”), an additional Registration Statement covering the resale of
all Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous or delayed
basis pursuant to Rule 415. The Company shall use its best efforts to cause each
such Registration Statement to be declared effective under the Securities Act as
soon as possible but, in any event, no later than 60 days following the date on
which the Company becomes aware that such Registration Statement is required to
be filed under this Agreement (an “Additional Effectiveness Deadline” for such
Registration Statement), and shall use its best efforts to keep such
Registration Statement continuously effective under the Securities Act during
the Effectiveness Period. To the extent the staff of the Commission does not
permit all of the Registrable Securities that have not yet been covered on an
effective Registration Statement (the “Unregistered Registrable Securities”)to
be registered on such additional Registration Statement, the Company shall file
one or more additional Registration Statements successively trying to register
on each such successive Registration Statement the maximum number of
Unregistered Registrable Securities permitted by the Commission until all of the
Registrable Securities have been registered with the Commission, subject to any
subsequent Filing Deadline and subsequent Effectiveness Deadline and in
accordance with the agreements of the Company contained in this Section 2(b). In
the event that on the filing date of the applicable additional Registration
Statement, the Company’s financial statements would be “stale” (more than 135
days old), the Company shall have ten (10) days from the date that the
applicable financial

--------------------------------------------------------------------------------



statements are filed with the Commission as part of a 10-K or 10_Q filing to
file such additional Registration Statement.

          (c) Allocation of Registrable Securities in Registration Statement.
The initial number of Registrable Securities included in any Registration
Statement and any increase in the number of Registrable Securities included
therein shall be allocated pro rata among the Holders (based on the number of
Registrable Securities held by each Holder), and any securities of the Company
to be included in such Registration Statement at the time the Registration
Statement covering such initial number of Registrable Securities or increase
thereof is filed with the Commission. In the event that a Holder sells or
otherwise transfers any of such Holder’s Registrable Securities, each transferee
shall be allocated a pro rata portion of the then remaining number of
Registrable Securities included in such Registration Statement for such
transferor. Any Registrable Securities included in a Registration Statement
which remain allocated to any Person which ceases to hold any Registrable
Securities covered by such Registration Statement shall be allocated to the
remaining Holders, pro rata based on the number of Registrable Securities then
held by such Holders which are covered by such Registration Statement. In no
event shall the Company include any securities other than Registrable Securities
on any Registration Statement without the prior written consent of the Required
Holders.

          (d) Holder Cooperation. Each Holder hereby agrees:

          (i) to cooperate with the reasonable requests of Company in connection
with the preparation and filing of any Registration Statement hereunder by
providing the Company with information regarding such Holder which was requested
by the Company in writing in order to effect the registration of such Holder’s
Registrable Securities, including if requested, a statement as to (i) the
identity of the beneficial owner of the Registrable Securities, (ii) the number
of Registrable Securities beneficially owned by such Holder and any Affiliate
thereof and (iii) the intended method of distribution of such Registrable
Securities included in such Registration Statement, unless such Holder has
notified the Company in writing of such Holder’s election to exclude all of such
Holder’s Registrable Securities from such Registration Statement; and

          (ii) upon receipt of a notice from the Company of the occurrence of
any event of the kind described in Section 4(h)(iii) such Holder will
discontinue disposition of such Registrable Securities under the Registration
Statement until such Holders’ receipt of the copies of the supplemented
Prospectus and/or amended Registration Statement or until it is advised in
writing by the Company that the use of the applicable Prospectus may be resumed.

          3. Piggyback Registration Rights.

          (a) Right to Piggyback. If at any time, and from time to time, the
Company proposes to file a registration statement under the Securities Act with
respect to an offering of any class of equity or equity-linked securities of the
Company (other than a registration statement (i) on Form S-4, Form S-8 or in
each case any successor forms thereto, (ii) in respect of a dividend
reinvestment or similar plan for shareholders of the Company or (iii) filed in
connection with an offering made solely to existing shareholders or employees of
the Company), whether or not for

--------------------------------------------------------------------------------



its own account, then the Company will give written notice (the “Piggyback
Notice”) of such proposed filing to the Holders at least 30 days before the
anticipated filing date. Such notice will offer the Holders the opportunity to
register such amount of Registrable Securities as each Holder may request on the
same terms and conditions as the proposed registration that gave rise to the
Piggyback Notice (a “Piggyback Registration”). The Company will include in each
Piggyback Registration all Registrable Securities for which the Company has
received written requests from Holders for inclusion within ten Business Days
after delivery of the Piggyback Notice, subject to Section 3(b).

          (b) Priority on Piggyback Registrations. If the Piggyback Registration
is an underwritten offering, the Company will cause the managing underwriter of
that proposed offering to permit the Holders that have requested Registrable
Securities to be included in the Piggyback Registration to include all such
Registrable Securities on the same terms and conditions as any similar
securities, if any, of the Company or any other applicable selling
securityholder. The right of any Holder to participate in any such underwritten
offering shall be conditioned on such Holder’s entering into an underwriting
agreement in customary form with the underwriter or underwriters selected by the
Company. Notwithstanding the foregoing, if the managing underwriter or
underwriters of such underwritten offering advises the Company and the selling
Holders in writing that, in its good faith determination, the total amount of
securities that the Company and the Holders propose to include in such offering
is such as to materially and adversely affect the success of such underwritten
offering or that if the managing underwriter of an underwritten offering under
this Section 3(b) advises the Company and such Holders in writing that the total
number of shares requested to be included in such registration exceeds the
number of shares of Common Stock which can be sold in such offering or that the
success or pricing of the offering would be materially and adversely affected by
the inclusion of all of the shares of Common Stock requested to be included,
then:

          (i) if such Piggyback Registration is a primary registration by the
Company for its own account, the Company will include in such Piggyback
Registration in the following order of priority: (A) first, the full amount of
securities proposed to be offered by the Company; (B) second, up to the full
amount of securities requested to be included in such Piggyback Registration by
the Holders making such Piggyback Request, allocated pro rata among such
Holders, on the basis of the amount of securities requested to be included
therein by each such Holder; and (C) third, any other securities requested to be
included in such registration so that the total amount of securities to be
included in such underwritten offering is the full amount that, in the opinion
of such managing underwriter, can be sold without materially and adversely
affecting the success of such underwritten offering; and

          (ii) if such Piggyback Registration is an underwritten secondary
registration for the account of holders of securities of the Company, the
Company will include in such registration, in the following order of priority:
(A) first, the full amount of securities proposed to be included in the
registration pursuant to arrangements entered into or proposed to be entered
into among the Company and the holders of securities of the Company for whose
account such underwritten secondary registration is being undertaken; (B)
second, up to the full amount of securities requested to be included in such
Piggyback Registration by the Holders making such

--------------------------------------------------------------------------------



Piggyback Request, allocated pro rata among such Holders, on the basis of the
amount of securities requested to be included therein by each such Holder; and
(C) third, any other securities requested to be included in such registration so
that the total amount of securities to be included in such underwritten offering
is the full amount that, in the written opinion of such managing underwriter,
can be sold without materially and adversely affecting the success of such
underwritten offering.

          (iii) If so requested (pursuant to a timely written notice) by the
managing underwriter in any underwritten offering, the Holders participating in
such underwritten offering will agree not to effect any public sale or
distribution (or any other type of sale, offer, disposition or other transaction
as the managing underwriter determines is necessary in order to effect the
underwritten offering) of any Common Stock or similar securities, including a
sale pursuant to Rule 144 (but excluding any Registrable Securities included in
such underwritten offering), during the 10 days prior to, and during (A) for an
initial public offering of Common Shares or other similar securities of the
Company, 180 days and (B) for a secondary offering of Common Shares or other
similar securities of the Company, 90 days, in each case (or such additional
period as the managing underwriter determines is necessary in order to effect
the underwritten offering), following, the pricing date of such underwritten
offering (or such longer period as may be required by the applicable
underwriting agreement). In the event of such a request, the Company may impose,
during such period, appropriate stop-transfer instructions with respect to the
Common Stock or similar securities subject to such restrictions.

          (c) Withdrawal of Piggyback Registration.

          (i) If at any time after giving the Piggyback Notice and prior to the
effective date of the Registration Statement filed in connection with the
Piggyback Registration, the Company determines for any reason to delay or not to
register the Piggyback Registration, the Company may, at its election, give
written notice of its determination to all Holders, and (A) in the case of a
determination not to register, will be relieved of its obligation to register
any Registrable Securities in connection with the abandoned Piggyback
Registration, without prejudice, and (B) in the case of a determination to delay
the Piggyback Registration, will be permitted to delay the registration for the
same period.

          (ii) Any Holder of Registrable Securities requesting to be included in
a Piggyback Registration may withdraw its request for inclusion by giving
written notice to the Company of its intention to withdraw from that
registration, provided, however, (A) the Holder’s request must be made in
writing, in the case of an underwritten offering, at least five Business Days
prior to the anticipated effective date of the applicable Registration
Statement, or if the registration is not an underwritten offering, at least five
Business Days prior to the anticipated filing date of the applicable
Registration Statement covering the Piggyback Registration, and (B) the
withdrawal will be irrevocable and, after making the withdrawal, a Holder will
no longer have any right to include its Registrable Securities in that Piggyback
Registration.

--------------------------------------------------------------------------------



          (iii) The Company shall be deemed to have satisfied its obligations
with respect to any Piggyback Registration to any Holder under this Section 3
notwithstanding an election to withdraw under this Section 3(c).

          4. Registration Procedures.

          In connection with the Company’s registration obligations hereunder,
the Company shall:

          (a) Registration Statement Form. In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities covered
by this Agreement, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form and (ii) undertake to register the
Registrable Securities on Form S-3 as soon as such form is available, provided
that the Company shall maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the Registrable Securities has been declared effective by the Commission.

          (b) Rule 424 Prospectus Filing. By 9:30 am, New York City time, on the
Business Day following the applicable Effective Date and immediately following
the preparation of a supplement to a Prospectus, the Company shall file with the
Commission in accordance with Rule 424 under the Securities Act the applicable,
final Prospectus to be used in connection with resales pursuant to such
Registration Statement.

          (c) Holder Review of Filings. Not less than ten Business Days prior to
the proposed filing of a Registration Statement or any related Prospectus or any
amendment or supplement thereto, the Company shall furnish to the Holders
complete drafts of all such documents proposed to be filed, and shall use its
best efforts to reflect in each such document such comments as the Holders shall
propose. The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto prior to correcting
information in such documents regarding a Holder to which such Holder shall
object in good faith. Each Registration Statement, as of the applicable Filing
Date, the applicable Effective Date and each day thereafter during which such
Registration Statement remains effective (including all amendments or
supplements thereto, as of their respective filing and effective dates and each
day thereafter), shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and the Prospectus contained in such Registration
Statement, as of its filing date and each day thereafter during which such
Registration Statement remains effective (including all amendments and
supplements thereto, as of their respective filing dates and each day
thereafter), shall not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

          (d) Holder Requests for Inclusion of Information in Registration
Statements & Prospectuses. If requested by a Holder, the Company shall (i) as
soon as possible, incorporate in a prospectus supplement or post-effective
amendment such information as a Holder requests to

--------------------------------------------------------------------------------



be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) as soon as possible, make all required filings
of such prospectus supplement or post-effective amendment after being notified
of the matters to be incorporated in such prospectus supplement or
post-effective amendment, except that the Company shall not be obligated to make
any filings with FINRA’s Corporate Finance Department; and (iii) as soon as
possible, supplement or make amendments to any Registration Statement if
requested by a Holder holding any Registrable Securities.

          (e) Requirement to File Amendments and Supplements; Securities Law
Compliance. The Company shall (i) prepare and file with the Commission such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities if not otherwise covered by
another Registration Statement; (ii) cause each Registration Statement and the
related Prospectus to be amended or supplemented by any post-effective amendment
and any required prospectus supplement or issuer “free writing prospectus” (as
defined by Rule 405 promulgated by the Commission pursuant to the Securities
Act) as soon as possible so that such Registration Statement and Prospectus do
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein, including upon the occurrence of any event
contemplated by Section 4(h) or following a Grace Period contemplated by Section
4(g) that would require the filing of an amendment or supplement to any
Registration Statement or Prospectus to the extent that such Registration
Statement or Prospectus would not then contain a material misstatement or
omission; (iii) respond as promptly as possible to any comments received from
the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that pertains to the Holders as selling shareholders but
not any comments that would result in the disclosure to the Holders of material
and non-public information concerning the Company; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to any Registration Statement filed with the Commission and the
disposition of all Registrable Securities covered by each such Registration
Statement.

          (f) Avoidance of Stop Orders, etc. Use its best efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of (i) any order suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

          (g) Grace Periods. Notwithstanding anything to the contrary herein, at
any time after the Effective Date of a Registration Statement, the Company may
delay the disclosure of material, non-public information concerning the Company
the disclosure of which at such time is not, in the good faith opinion of the
board of directors of the Company, in the best interest of the

--------------------------------------------------------------------------------



Company and, in the opinion of counsel to the Company, otherwise required to be
disclosed pursuant to the Securities Act or the Exchange Act for a period of
time not to exceed an aggregate of 60 days in any 12 month period (any such
period, a “Grace Period”); provided, that the Company shall promptly (i) notify
the Holders in writing of the existence of material, non-public information
giving rise to a Grace Period, provided that in each notice the Company will not
disclose the content of such material, non-public information to the Holders and
the date on which the Grace Period will begin, and (ii) notify the Holders in
writing of the date on which the Grace Period ends. For purposes of determining
the length of a Grace Period above, the Grace Period shall begin on and include
the date the Holders receive the notice referred to in clause (i) and shall end
on and include the later of the date the Holders receive the notice referred to
in clause (ii) and the date referred to in such notice.

          (h) Notices to Holders. Notify the Holders as promptly as possible of
the following:

          (i) (i)(A) when a Registration Statement, Prospectus, any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a review of such Registration Statement by the staff of the Commission and
whenever the Commission comments in writing on such Registration Statement, the
Company shall provide true and complete copies thereof and all written responses
thereto to each of the Holders that pertain to the Holders as selling
shareholders or to the Plan of Distribution section of the Prospectus, but not
information which the Company believes would constitute material and non-public
information; and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective;

          (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
selling shareholders or the Plan of Distribution section of the Prospectus; and

          (iii) (A) of the issuance by the Commission of any stop order
suspending the effectiveness of a Registration Statement covering any or all of
the Registrable Securities or the initiation of any Proceedings for that
purpose, including pursuant to Section 8A of the Securities Act; (B) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; or (C) of the occurrence of any event or passage of
time (including due to the existence of a Grace Period) that makes (I) the
financial statements included in a Registration Statement ineligible for
inclusion therein or stale under Regulation S-X or (II) the Registration
Statement, as of the applicable Filing Date, the applicable Effective Date and
each day thereafter during which such Registration Statement remains effective
(including all amendments or supplements thereto, as of their respective filing
and effective dates and each day thereafter), contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and the Prospectus contained in such
Registration Statement, as of its filing date and

--------------------------------------------------------------------------------



each day thereafter during which such Registration Statement remains effective
(including all amendments and supplements thereto, as of their respective filing
dates and each day thereafter), contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

          (j) Delivery of Copies to Holders.

          (i) Furnish to each Holder, without charge, at least one conformed
copy of each Registration Statement and each amendment thereto and all exhibits
to the extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission; provided, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the EDGAR system.

          (ii) Promptly deliver to each Holder, without charge, as many copies
of each Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may request. The Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

          (k) Blue Sky. Prior to any public offering of Registrable Securities,
use its best efforts to register or qualify or cooperate with the selling
Holders in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities, Blue Sky or other laws of such jurisdictions or
governmental authorities or agencies within or outside the United States as any
Holder may in writing request, and to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statements; provided, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or subject the Company to any material tax or other material expense
in any such jurisdiction where it is not then so subject.

          (l) Certificates. Cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statements, which
certificates shall be free of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may request.

          (m) Notices to Transfer Agent, Etc. Within ten Business Days after a
Registration Statement which covers Registrable Securities is declared effective
by the Commission, or the Registrable Securities of such Holder are otherwise
freely transferable pursuant to Rule 144, the Company shall deliver to the
transfer agent for such Registrable Securities confirmation in the

--------------------------------------------------------------------------------



form attached hereto as Exhibit A. The Company shall cause its transfer agent to
deliver unlegended shares of Common Stock or Registrable Securities, as the case
may be, to a transferee of a Holder in connection with any sale of Registrable
Securities with respect to which a Holder has entered into a contract for sale
and the Company has delivered the confirmation in the form attached hereto as
Exhibit A.

          (n) Exchange Act Filings. The Company shall timely file with the
Commission (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company
pursuant to Section 13 (a) or 15(d) of the Exchange Act. The Company will take
such further action as any Holder may request, all to the extent required from
time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 promulgated under the Securities Act.

          (o) Holders’ Due Diligence. Upon the written request of any Holder in
connection with such Holder’s due diligence requirements, if any, the Company
shall make available for inspection by (i) any Holder, (ii) such Holder’s legal
counsel and (iii) one firm of accountants or other agents retained by the
Holders that has previously executed a confidentiality agreement in favor of the
Company in form and substance reasonably satisfactory to the Company
(collectively, the “Inspectors”), all pertinent financial information, other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), and cause the Company’s officers, directors and
employees to supply all information, in each case, which any Inspector may
reasonably request and as shall be customary for such due diligence
examinations; provided, however, that each Inspector shall hold in strict
confidence and shall not make any disclosure or use of any Record or other
information provided by the Company, unless (a) the disclosure of such Records
is necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the Securities Act, (b) the release of
such Records is ordered pursuant to a subpoena or order from a court or
government body of competent jurisdiction, or (c) the information in such
Records has been made generally available to the public other than by disclosure
in violation of this Agreement or any other Transaction Document. Each Holder
agrees that it shall, upon learning that disclosure of such Records is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to the Company and allow the Company, at its expense,
to undertake appropriate action to prevent disclosure of, or to obtain a
protective order for, the Records deemed confidential. Nothing herein (or in any
other confidentiality agreement between the Company and any Holder) shall be
deemed to limit the Holders’ ability to sell Registrable Securities in a manner
which is otherwise consistent with applicable laws and regulations.

          (p) Comfort Letters & Legal Opinions. If any Holder is required to be
named by the Commission, is deemed to be or reasonably believes it may be deemed
or alleged to be, an underwriter or is required under applicable securities laws
to be described in the Registration Statement as an underwriter, at the request
of such Holder, the Company shall cause to be furnished to such Holder, on the
date of the effectiveness of the Registration Statement and thereafter from time
to time on such dates as any Holder may request (i) a comfort letter, dated such
date, from the Company’s independent registered public accountants in form and
substance

--------------------------------------------------------------------------------



as is customarily given by independent certified public accountants to
underwriters in underwritten public offerings, addressed to such Holder (A)
containing statements and information of the type ordinarily included in
accountants’ comfort letters to underwriters, delivered according to Statement
of Auditing Standards No. 72 (or any successor bulletin), with respect to the
audited and unaudited financial statements and certain financial information
contained in the Registration Statement, and (B) confirming that they are (1)
registered, independent public or certified public accountants as required by
the Securities Act and the Exchange Act and (2) in compliance with the
applicable requirements relating to the qualification of accountants under Rule
2-01 of Regulation S-X; and (ii) an opinion, dated as of such date, of counsel
representing the Company for purposes of such Registration Statement, in form,
scope and substance as is customarily given to an underwriter in an underwritten
public offering, addressed to the Holders containing customary legal opinions
and a “10b-5” or “negative assurance” letter or statement in its opinion letter,
in each case, customary for underwritten public offerings. Neither the Company
nor any subsidiary or Affiliate thereof shall identify any Holder as an
underwriter in any public disclosure or filing with the Commission or any
Trading Market without the prior written consent of such Holder. If the Company
is required by law to identify a Holder as an underwriter in any public
disclosure or filing with the Commission or any Trading Market, it must notify
such Holder in advance and such Holder shall have the option, in its sole
discretion, to consent to such identification as an underwriter within five
Business Days or such Holder shall be deemed to have consented to have its
Registrable Securities removed from the applicable Registration Statement.

          5. Registration Expenses.

          All fees and expenses incident to the Company’s performance of its
obligations under this Agreement (excluding any underwriting discounts selling
commissions and share transfer taxes) shall be borne by the Company whether or
not any Registrable Securities are sold pursuant to a Registration Statement.
The fees and expenses referred to in the foregoing sentence shall include,
without limitation and whether or not this Agreement is terminated, (i) all
registration and filing fees (including, without limitation, fees and expenses
with respect to (A) applications and filings required to be made with the
trading market, if any, on which the Common Stock is then listed for trading,
and (B) compliance with applicable state or non-U.S. securities or Blue Sky
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is requested by any of the Holders included in the
Registration Statement), (iii) messenger, telephone and delivery expenses of the
Company, (iv) fees and disbursements of counsel for the Company, and (v) fees
and expenses of all other Persons or firms retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement. The
Company shall also reimburse the Holder with the greatest number of Registrable
Securities being registered on the Registration Statement for the reasonable
fees and disbursements of legal counsel, in connection with the registration,
filing or qualification pursuant to Sections 3 and 4 of this Agreement for each
such registration, filing or qualification.

--------------------------------------------------------------------------------



 

 

 

 

6. Indemnification.

          (a) Indemnification by the Company and the Subsidiary Guarantor. The
Company and the Subsidiary Guarantors jointly and severally shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, agents, investment advisors, partners,
members, shareholders, trustees and employees of each of them, each Person who
controls any such Holder (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, agents, trustees
and employees of each such controlling Person, to the fullest extent permitted
by applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, or
any Prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or any issuer free writing prospectus or arising out of or relating
to any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that such untrue statements or omissions are based upon
information regarding such Holder or its intended method of distribution
furnished in writing to the Company by such Holder expressly for use therein.
The Company shall notify the Holder promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.

          (b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its officers, directors, agents, investment advisors,
partners, members, shareholders, trustees and employees, each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the officers, directors, agents, investment
advisors, partners, members, shareholders, trustees and employees of each of
such controlling Person, to the fullest extent permitted by applicable law, from
and against all Losses, as incurred, arising out of or related to any untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or in any amendment or supplement thereto, or arising out of or
related to any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading to the extent, but only
to the extent that, such untrue statements or omissions are based upon
information regarding such Holder or its intended method of distribution
furnished to the Company in writing by such Holder expressly for use therein. In
no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Company and shall survive the
transfer of the Registrable Securities by the Holders pursuant to Section 7(e).

          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof,

--------------------------------------------------------------------------------



including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.

          An Indemnified Party shall have the right to employ separate counsel
in any such Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
or Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel that a conflict of interest is likely to
exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, counsel designated by the Indemnifying Party
shall not represent the Indemnified Party), provided, that the Indemnifying
Party shall not be liable for the fees and expenses of more than one separate
firm of attorneys at any time for all Indemnified Parties (in addition to any
local counsel). The Indemnifying Party shall not be liable for any settlement of
any such Proceeding effected without its written consent, which consent shall
not be unreasonably withheld. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding and does not
contain any admission of wrongdoing by such Indemnified Party.

          All fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section 6) shall be paid to the Indemnified Party, as incurred, within 10
Business Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

          (d) Contribution. If a claim for indemnification under Section 6(a) or
(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and the Indemnified Party on the other hand in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among

--------------------------------------------------------------------------------



other things, whether any action in question, including any untrue or alleged
untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 6(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 6 was available to such party in
accordance with its terms. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 6(d) were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 6(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.

          No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to indemnification or
contribution from any person who was not guilty of such fraudulent
misrepresentation.

          The indemnity and contribution agreements contained in this Section 6
are in addition to any other liability that the Indemnifying Parties may have to
the Indemnified Parties.

 

 

 

 

7. Miscellaneous.

          (a) Specific Performance. It is understood and agreed by each of the
signatories to this Agreement that money damages would not be a sufficient
remedy for any breach of this Agreement by any party and each non-breaching
party shall be entitled to specific performance, injunctive, recessionary or
other equitable relief as remedy for any such breach.

          (b) No Third Party Beneficiaries. All Holders, whether or not they are
beneficial or registered holders of Securities as of the date of this Agreement,
are intended to be third-party beneficiaries of this Agreement. Except as set
forth in the preceding sentence, nothing in this Agreement is intended to confer
any rights or remedies under or by reason of this Agreement on any Person other
than the parties hereto, or is anything in this Agreement intended to relieve or
discharge the obligation of any third party to any party to this Agreement, nor
shall any provision give any third party any right of subrogation or action over
or against any party to this Agreement.

          (c) Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement.

--------------------------------------------------------------------------------



          (d) Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be (a) transmitted by
hand delivery, (b) mailed by first class, registered or certified mail, postage
prepaid, (c) transmitted by overnight courier, or (d) transmitted by electronic
mail (“email”) or telecopy with confirmation and follow-up copy delivered in the
manner set forth in any of (a), (b) or (c) above, and in each case, at the
address set forth below or such other address for a party as such party may
specify by giving notice as specified herein:

 

 

 

 

If to the Company:

HC Innovations, Inc.
10 Progress Drive
Suite 200
Shelton, Connecticut 06484

Telephone: (203) 925-9600
Fax:
Attention:

 

 

 

 

with a copy to
(for informational purposes only):

Gersten Savage LLP
600 Lexington Avenue -9th Floor
New York, NY 10022
Attention:

 

 

 

 

If to a Holder

To the address or electronic mail set forth under such Holder’s name on Exhibit
B to this Agreement with a copy to (for informational purposes only):

 

 

 

 

 

Thompson Hine LLP
335 Madison Avenue
12th Floor
New York, New York 10017-4611
Telephone: (212) 344-5680
Fax: (212) 344-6101
Attention: John M. Clapp

Notices mailed or transmitted in accordance with the foregoing shall be deemed
to have been given upon receipt.

          (e) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon, the parties hereto and their respective successors and
permitted assigns. The Company may not assign its rights or obligations
hereunder without the prior written consent of the Required Holders.

--------------------------------------------------------------------------------



          (f) Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

          (g) Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

          (h) Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.

          (i) Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their best efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

          (j) Headings. The headings of the sections, paragraphs and subsections
of this Agreement are inserted for convenience only and shall not affect the
interpretation hereof.

          (k) Amendment of Registration Rights. Provisions of this Agreement may
be amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Holders.

          (l) Limitation on Obligations. The obligations of each Holder
hereunder are several and not joint with the obligations of any other Holder,
and no provision of this Agreement is intended to confer any obligations on any
Holder vis-a-vis any other Holder. Nothing contained herein, and no action taken
by any Holder pursuant hereto, shall be deemed to constitute the Holder as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated herein.

          (m) Termination. This Agreement and the obligations of the parties
hereunder shall terminate on such date as the Holders no longer own any
Registrable Securities, except for any liabilities or obligations under 5 and 6
hereof.

[Signature page follows]

--------------------------------------------------------------------------------



[c58499_ex10-20x1x1.jpg]


--------------------------------------------------------------------------------



[c58499_ex10-20x2x1.jpg]


--------------------------------------------------------------------------------



[c58499_ex10-20x3x1.jpg]


--------------------------------------------------------------------------------



[c58499_ex10-20x4x1.jpg]


--------------------------------------------------------------------------------



[c58499_ex10-20x5x1.jpg]


--------------------------------------------------------------------------------



[c58499_ex10-20x6x1.jpg]


--------------------------------------------------------------------------------



[c58499_ex10-20x7x1.jpg]



--------------------------------------------------------------------------------



Exhibit A

Form of Notice to Transfer Agent

[TRANSFER AGENT]
Attn.:

Re: HC Innovations, Inc.

Ladies and Gentlemen:

          We are counsel to HC Innovations, Inc., a Delaware corporation (the
“Company”). [The Registration Statement on Form S-1 (File No. 333-_____) of the
Company (the “Registration Statement”) has been declared effective by the
Securities and Exchange Commission under the Securities Act of 1933, as amended
(the “Securities Act”). The Registration Statement covers the resale of the
Company’s common stock by the selling security holders listed therein. As a
result, the common stock held by such holders is available for resale under the
Securities Act pursuant to the Registration Statement.]

          [The shares of common stock held by _____ [holder] may be freely
resold under the Securities Act without restriction under Rule 144 of the
Securities Act.]

          This letter shall serve as our standing instruction to you that the
shares of Common Stock are freely transferable by the Holders pursuant [to the
Registration Statement] [Rule 144 of the Securities Act]. You need not require
further letters from us to effect any future legend-free issuance or reissuance
of shares of Common Stock to the Holders as contemplated by the Company’s
Irrevocable Transfer Agent Instructions dated [_____________].

 

 

 

 

Very truly yours,

 

 

 

[ISSUER’S COUNSEL]

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

 

 

cc: [List Names of Holders]

 

 


--------------------------------------------------------------------------------



Exhibit B

Holder Information

 

Welwyn Management Company

 

901 Via Laguno

 

Winter Park, FL 32789

 

Attention: Richard F. DeLater

 

 

 

Brahma Finance (BVI) Limited

 

Le Roccabella

 

24 Avenue Princesse Grace

 

Monte-Carlo, MC 98000

 

Monaco

 

 

 

The Kenneth D. Lamé Living Trust

 

8813 S. Blue Jay Circle

 

Salt Lake City, UT 84121

 

 

 

James J. Bigl Revocable Trust

 

4010 N.E. 26th Avenue

 

Lighthouse Point

 

Pompano Beach, FL 33064

 


--------------------------------------------------------------------------------



 

Pacific Aerie Holding LLC

 

8813 S. Blue Jay Circle

 

Salt Lake City, UT 84121

 

Attention: Kenneth D. Lamé

 

 

 

Richard DeLater

 

P.O. Box 1523

 

Winter Park, FL 32790

 


--------------------------------------------------------------------------------